
	
		I
		111th CONGRESS
		1st Session
		H. R. 1072
		IN THE HOUSE OF REPRESENTATIVES
		
			February 13, 2009
			Ms. Ros-Lehtinen (for
			 herself, Mr. Royce, and
			 Mr. Smith of New Jersey) introduced
			 the following bill; which was referred to the
			 Committee on Foreign
			 Affairs
		
		A BILL
		To prohibit United States contributions to the United
		  Nations for the purpose of paying or reimbursing the legal expenses of United
		  Nations officers or employees charged with malfeasance, and for other
		  purposes.
	
	
		1.Withholding of contributions
			 to United Nations for legal fees of certain officers or employeesThe United States may not contribute to the
			 United Nations any funds to be used to pay or reimburse legal expenses incurred
			 by current or former United Nations officers or employees in connection with
			 proceedings arising out of alleged malfeasance in connection with the
			 employment of such officers or employees with the United Nations. The President
			 shall ensure that no United States contributions to the United Nations are used
			 for such purposes, including, where necessary, by withholding from United
			 States contributions to the regularly assessed biennial budget of the United
			 Nations amounts equal to any amounts so paid or reimbursed.
		
